DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Publication No. 2008/0057696), in view of Yu et al. (U.S. Patent No. 10,157,871), further in view of Iwai et al. (U.S. Publication No. 2018/0222164), further in view of Kusaka et al. (U.S. Publication No. 2009/0182114).
Regarding claim 1, Zhao teaches a semiconductor package, comprising:
a redistribution substrate (Fig. 5, RDL 18/28/30/36/38) including a first insulating layer (38), one or more second insulating layers (30) on the first insulating layer, and a plurality of redistribution layers (28/42/36) disposed on each of the first insulating layer and the one or more second insulating layers (see Fig. 5), and electrically connected to each other (Fig. 5);
a semiconductor chip (12) disposed on the redistribution substrate, and including a connection pad (Fig. 2, pad 14) electrically connected to the plurality of redistribution layers (see Fig. 2 and paragraph [0017]);
an encapsulant (16) disposed on the redistribution substrate, and covering the semiconductor chip (see Fig. 5);
a first connection bump (not specifically shown, but layer 38 is a solder mask, and therefore a person of skill in the art would understand that solder is deposited into the mask openings) disposed on the redistribution substrate opposite to the semiconductor chip, and electrically connected to the plurality of redistribution layers (see Fig. 5); and
wherein the one or more second insulating layers comprise a second photosensitive resin (see paragraph [0031]),
Zhao does not show the details of the connections, and therefore does not specifically show a second connection bump disposed between the redistribution substrate and the semiconductor chip, and electrically connecting the plurality of redistribution layers and the connection pad, and the first connection bump.  Zhao teaches that the first insulating layer (Zhao 38) has a higher toughness and elongation than the second insulating layer (Zhao 30) (see Zhao paragraph [0030]), but does not specifically teach wherein the first insulating layer comprises a first photosensitive resin, the first photosensitive resin having an elongation of 60% or more and a toughness of 70 mJ/ mm3 or more, the second photosensitive resin having an elongation in a range of 10% to 40% and a toughness in a range of 10 mJ/mm3 to 40 mJ/mm3.
Yu teaches a similar package in which strain-stress curve variables are different for the outermost dielectric in an RDL than the inner dielectric layers (see Yu Abstract), in which the chip has a pad (Yu Fig. 1E, pad 120) which is connected to the RDL through a conductive bump (Yu 150a), and conductive bumps (Yu 420) are formed in the outermost dielectric (see Yu Fig. 1E).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip would have had a pad, been connected to the RDL through a bump, and the RDL would have external bumps as taught by Yu because it is extremely common, cheap and efficient method of forming external chip connections, and would have been a simple substitution for any other chip connection with predictable results.
Zhao does not specifically teach the material of the solder mask (Zhao 38), or the specific elongation or toughness.  However, Iwai teaches a photosensitive resin used in the outermost layer of an RDL (Iwai paragraph [0055]), which has an elongation of over 70% (Iwai paragraph [0062]-[0063]) and a toughness of over 70mJ/mm3 (see Iwai paragraph [0064]-[0065], 1 MPa = 1mJ/mm3).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this material could have been used as the solder mask of Zhao because Iwai teaches that the material exhibits excellent crack and warpage prevention (see Iwai paragraph [0063] and [0065]), which Zhao is primarily concerned with for the solder mask.
Zhao does not specifically the elongation or toughness of the second insulating layer (Zhao 30).  However, Kusaka teaches a photosensitive resin dielectric (Kusaka paragraph [0367]) used as ILD layers (see Kusaka paragraph [0389]) which has a toughness of 10-40 mJ/mm3 (Kusaka paragraph [0385], 1MPa = 1 mJ/mm3), and an elongation of 10-40% (Kusaka paragraph [0387]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the photosensitive resin of Zhao could have been replaced by the photosensitive resin of Kusaka because it would have been a simple substitution of one photosensitive resin for another with predictable results, and because the resin of Kusaka satisfies the elongation and toughness requirements of Zhao in view of Iwai.


Regarding claim 2¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein a lowermost redistribution layer among the plurality of redistribution layers includes a first pad (see Yu Fig. 1E, 324a) connected to the first connection bump (Yu Fig. 1E, bump 420), the first pad is buried in a lowermost second insulating layer (see Yu Fig. 1E, lowermost insulating layer 314a, via portion of pad is buried) among the one or more second insulating layers (second insulating layers are Yu 310-314), and
the first insulating layer has an opening exposing at least a portion of the first pad (opening not labeled, but where bump Yu 420 is located).

Regarding claim 3¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein a lowermost redistribution layer (Yu 324a) among the plurality of redistribution layers includes a first pad (see Yu Fig. 1E, pad 410a) connected to the first connection bump (bump 420), the first pad is buried in the first insulating layer (see Yu Fig. 1E), and
a lower surface of the first insulating layer (top surface in Yu Fig. 1E) is located substantially at a same level as a lower surface (bottom surface) of the first pad or between an upper surface of the first pad and the lower surface of the first pad (see Yu Fig. 1E, pad 410a has lip extending over lower surface of first insulating layer 316, and top surface of pad 410 at that location is coplanar with lower surface of layer 316).

Regarding claim 5¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein an uppermost redistribution layer (Yu Fig. 1E, 320a) among the plurality of redistribution layers includes a first pad (unlabeled, but see pad connected to 150a) connected to the second connection bump (Yu 150a, Fig. 1E), and
the first pad protrudes on an uppermost second insulating layer among the one or more second insulating layers (see Yu Fig. 1E, uppermost layer 310a, pad is revealed in layer 310 by unlabeled through-hole).

Regarding claim 6¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein the semiconductor chip has a first surface (Yu, top surface in Fig. 1E) facing the redistribution substrate, and
the connection pad (Yu 120) is disposed on the first surface (see Yu Fig. 1E).

Regarding claim 7¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein the redistribution substrate further includes a redistribution via (Zhao via 42) penetrating through the first insulating layer (see Zhao Fig. 5, partially penetrates layer 38) and at least a portion of the one or more second insulating layers (Zhao penetrates 30) to connect the plurality of redistribution layers to each other (Zhao connects 36 to 28).

Regarding claim 8¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, further comprising an underfill resin (see Yu Fig. 1E, underfill 160) filling a space between the redistribution substrate and the semiconductor chip (Yu Fig. 1E), and surrounding the second connection bump (Yu Fig. 1E).

Regarding claim 9¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein the first insulating layer is an outermost insulating layer of the semiconductor package (see Zhao Fig. 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Yu, Iwai and Kusaka, further in view of Lin et al. (U.S. Publication No. 2016/0013148)
Regarding claim 4¸ Zhao in view of Yu, Iwai and Kusaka teaches the semiconductor package of claim 1, wherein the redistribution substrate further includes a third insulating layer (see Yu Fig. 1E, layer 310) on the one or more second insulating layers (Yu Fig. 1E), an uppermost redistribution layer (Yu 320a) among the plurality of redistribution layers includes a first pad (not specifically labeled, but see Yu portion connected to bump 150a) connected to the second connection bump (Yu 150a) and protruding on the third insulating layer (see Yu Fig. 1E).
Zhao in view of Yu, Iwai and Kusaka does not teach wherein the third insulating layer comprises the first photosensitive resin.  However, Lin teaches a similar device in which the outermost layer (Lin Fig. 5f, layer 178) and innermost layer (Lin 170) of an RDL are the same material (Lin paragraph [0095]), and both have a higher toughness and elongation than the central dielectric layers (Lin 174, see paragraph [0095]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the innermost layer could have been the same as the outermost layer because Lin teaches that this aids in crack reduction (Lin paragraph [0010]).


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Iwai.
Regarding claim 10¸ Zhao teaches a semiconductor package, comprising:
a redistribution substrate (Fig. 5, RDL 28/30/36/38) including a first insulating layer (38) and a second insulating layer (30) stacked in a vertical direction (see Fig. 5), and a redistribution layer (36/42) disposed in the first insulating layer and the second insulating layer (see Fig. 5);
a semiconductor chip (12), having a first surface (top surface in Fig. 5) on which a connection pad is disposed (Fig. 2, paragraph [0017], pad 14), disposed on the redistribution substrate in such a manner that the first surface faces the second insulating layer (see Fig. 5); and
an encapsulant (16) covering the redistribution substrate and the semiconductor chip (see Fig. 5), the second insulating layer comprises a second insulating resin (see paragraph [0031]), and
the first insulating resin has elongation and a toughness greater than the second insulating resin (see paragraph [0030]).
Zhao does not specifically teach the material of the solder mask (38), and therefore does not specifically teach wherein the first insulating layer comprises a first insulating resin.  However, Iwai teaches a photosensitive resin used in the outermost layer of an RDL (Iwai paragraph [0055]), which has an high elongation (Iwai [0062]-[0063]) and toughness (see Iwai paragraph [0064]-[0065]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this material could have been used as the solder mask of Zhao because Iwai teaches that the material exhibits excellent crack and warpage prevention (see Iwai paragraph [0063] and [0065]), which Zhao is primarily concerned with for the solder mask.

Regarding claim 12¸ Zhao in view of Iwai teaches the semiconductor package of claim 10, wherein the first surface of the semiconductor chip is in contact with an upper surface of the redistribution substrate (see Zhao Fig. 5).


Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Iwai, further in view of Kusaka
Regarding claim 11¸ Zhao in view of Iwai teaches the semiconductor package of claim 10, wherein the first insulating resin has an elongation of 60% or more and a toughness of 70 mJ/ mm3 or more (see Iwai paragraphs [0062]-[0065]).
Zhao in view of Iwai does not teach the second insulating resin has an elongation in a range of 10% to 40% and a toughness in a range of l0mJ/ mm3 to 40mJ/ mm3.  However, Kusaka teaches a photosensitive resin dielectric (Kusaka paragraph [0367]) used as ILD layers (see Kusaka paragraph [0389]) which has a toughness of 10-40 mJ/mm3 (Kusaka paragraph [0385], 1MPa = 1 mJ/mm3), and an elongation of 10-40% (Kusaka paragraph [0387]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the photosensitive resin of Zhao could have been replaced by the photosensitive resin of Kusaka because it would have been a simple substitution of one photosensitive resin for another with predictable results, and because the resin of Kusaka satisfies the elongation and toughness requirements of Zhao in view of Iwai.
 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Iwai and Kusaka, further in view of Yu.
Regarding claim 13¸ Zhao in view of Iwai, and Kusaka teaches the semiconductor package of claim 10, but does not specifically show wherein the redistribution substrate further includes a redistribution via penetrating through the second insulating layer and connecting the connection pad and the redistribution layer.
However, Yu teaches a similar package in which strain-stress curve variables are different for the outermost dielectric in an RDL than the inner dielectric layers (see Yu Abstract), in which the chip has a pad (Yu Fig. 1E, pad 120) which is connected to the RDL through a via (Yu via portion of 320a), which penetrates the second insulating layer (Yu 310a).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip pad could have been connected to the RDL through a via as taught by Yu because it is extremely common, cheap and efficient method of forming external chip connections, and would have been a simple substitution for any other chip connection with predictable results.

Regarding claim 14¸ Zhao in view of Iwai, and Kusaka teaches the semiconductor package of claim 10, but fails to specifically teach further comprising a plurality of connection bumps disposed on a lower surface of the redistribution substrate, and
wherein at least a portion of the redistribution layer is exposed from the first insulating layer, and
the plurality of connection bumps are connected to at least a portion of the redistribution layer exposed from the first insulating layer.
Zhao teaches that the layer (Zhao 38) is a solder mask, and therefore implicitly teaches that solder bumps are connected to the RDL, however, does not show or teach specifics.  Yu teaches a similar package in which strain-stress curve variables are different for the outermost dielectric in an RDL than the inner dielectric layers (see Yu Abstract), in which bumps (Yu 420) are on a lower surface (top surface in Fig. 1E of Yu) of the RDL, the RDL is exposed through the first layer (Yu 316, see Fig. 1E), and the bumps are in the exposing portion (see Yu Fig. 1E).

Regarding claim 15¸ Zhao in view of Iwai, Kusaka and Yu teaches the semiconductor package of claim 14, wherein a horizontal width of the redistribution substrate is greater than a horizontal width of the semiconductor chip (see Zhao Fig. 5, Yu Fig. 1E), and at least a portion of the plurality of connection bumps do not overlap the semiconductor chip in a direction, perpendicular to the first surface of the semiconductor chip (see Yu Fig. 1E, and see Zhao Fig. 5, RDL is fan-out and therefore the implicit solder bumps would also expand beyond the chip horizontally).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Iwai, Kusaka and Yu, further in view of Lin
Regarding claim 16¸ Zhao in view of Iwai, Kusaka and Yu teaches the semiconductor package of claim 14, but does not teach wherein a horizontal width of the redistribution substrate is substantially the same as a horizontal width of the semiconductor chip, and
the plurality of connection bumps overlap the semiconductor chip in a direction, perpendicular to the first surface of the semiconductor chip.
However, Lin teaches a similar package having an RDL that expands substantially the same as the chip, and the bumps are also overlapping the chip horizontally (see Lin Fig. 13).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this arrangement could have been used with Zhao in view of Iwai and Yu because it allows for conductive posts (Lin 238) to be formed adjacent the chip/RDL in order to allow for power signals to transfer between stacked chips.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Iwai.
Regarding claim 17¸ Zhao teaches a semiconductor package, comprising:
a redistribution substrate (Fig. 5, 28/30/36/38) including one or more first insulating layers (38), one or more second insulating layers (30) stacked on the one or more first insulating layers (see Fig. 5), and a plurality of redistribution layers (28/36) disposed in the one or more first and second insulating layers (see Fig. 5); and
a first semiconductor chip (12) disposed on the redistribution substrate, and including a first connection pad (Fig. 2, pad 14) electrically connected to the plurality of redistribution layers (see paragraph [0017]),
the one or more second insulating layers comprise a second insulating resin (see paragraph [0031]), and
Zhao teaches that the first insulating layer (Zhao 38) has a higher toughness and elongation than the second insulating layer (30) (see Zhao paragraph [0030]), but does not specifically teach wherein the one or more first insulating layers comprise a first insulating resin, the first insulating resin has an elongation of 60% or more and a toughness of 70mJ/ mm3 or more.  However, Iwai teaches a photosensitive resin used in the outermost layer of an RDL (Iwai paragraph [0055]), which has an elongation of over 70% (Iwai paragraph [0062]-[0063]) and a toughness of over 70mJ/mm3 (see Iwai paragraph [0064]-[0065], 1 MPa = 1mJ/mm3).  It would have been obvious to a person of skill in the art at the time of the effective filing date that this material could have been used as the solder mask of Zhao because Iwai teaches that the material exhibits excellent crack and warpage prevention (see Iwai paragraph [0063] and [0065]), which Zhao is primarily concerned with for the solder mask.

Regarding claim 18¸ Zhao in view of Iwai teaches the semiconductor package of claim 17, wherein the elongation and the toughness of the second insulating resin is less than an elongation and a toughness of the first insulating resin (see Zhao paragraph [0030]).

Regarding claim 18¸ Zhao in view of Iwai teaches the semiconductor package of claim 17, 9wherein the first insulating resin and the second insulating resin include a photosensitive resin, respectively (see Iwai paragraph [0055] and Zhao paragraph [0031]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Iwai, further in view of Lin et al. (“Lin2”) (U.S. Publication No. 2013/0200528)
Regarding claim 20¸ Zhao in view of Iwai teaches the semiconductor package of claim 17, but does not specifically teach further comprising a second semiconductor chip disposed adjacent to the first semiconductor chip on the redistribution substrate, and including a second connection pad electrically connected to the plurality of redistribution layers, wherein the first connection pad and the second connection pad are electrically connected to each other through the plurality of redistribution layers.
However, Lin2 teaches a similar package in which two adjacent chips (Lin2 Fig. 9a, chips 202) are connected through the RDL (Lin2 218) to respective chip pads (not labeled, but see Lin2 Fig. 9a where bumps 204 are connected to chips).  It would have been obvious to a person of skill in the art at the time of the effective priority date that there could have been multiple chips connected through the RDL because this is a common way of increasing chip density in packages, and is especially useful when chips require high speed connections such as memory and IC chips.


Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are primarily directed towards the combinability of prior art Iwai with prior art Zhao.  In particular, Applicant argues that Iwai teaches insulative layers, and not a solder mask, are formed of photosensitive dielectrics.  Examiner disagrees.
Iwai teaches that the outermost dielectric layer of a redistribution layer is formed of a photosensitive dielectric (see Iwai Fig. 1, outermost layer 201), which has pads (203), which are connected to solder balls (see Iwai Fig. 2, RDL 115 is formed entirely of the insulative layers 201 and metal layers 203, and connected at the bottom surface to solder balls 103e, see paragraphs [0485]).  Therefore, the outermost photosensitive layer 201 acts as a solder mask, as well as an insulative layer.  It would have been obvious to a person of skill in the art that the layer (201) of Iwai that acted as a solder mask could have replaced the solder mask of Zhao.  Contrary to Applicant’s claims that the dielectric of Iwai would render Zhao inoperable, Iwai instead teaches that the dielectric can replace the analogous solder mask of Zhao.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896